EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
Examiner’s Comment 
The rejection of claim 20 under 35 USC § 112 is withdrawn in view of the amendments filed 08 November 2020. 
Terminal Disclaimer
The terminal disclaimer filed on 08 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of: 
Erbey, II; John R. et al. (US 10307564 B2), 
Erbey, II; John R. et al. (US 9744331 B2), 
Erbey, II; John R. et al. (US 10426919 B2) and 
Erbey, II; John R. et al. (US 10493232 B2) 
has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Claims
Claims 1-21 are allowed.

Reasons for Allowance
All references cited on the IDS filed 06 May 2021 have been considered. 
Lindsay; Richard et al. (US 20180117288 A1) describes a drainage catheter (¶ [0019], [0025], FIG. 1, drainage catheter 100); including:
a catheter configured to be placed in a ureter or kidney (¶ [0025], drainage catheter 100 is deployed within the kidney 200);
a plurality of drainage ports on a radially inwardly facing portion of a retention portion (¶ [0025], plurality of drainage bores or openings 175 formed along an inner surface 160 of the U-shaped end portion 115; ¶ [0041] FIGS. 7 and 7A, one or more drainage bores 410 formed along the interior surface 415 of the first coiled section 420 … one or more drainage bores 435 formed along an interior surface 440, with an exterior surface 445 being free of drainage bores). 
However, Lindsay is not eligible as prior art, since it was filed after all the parent cases of the present case. The present case claims priority to several provisional parent cases. Lindsay claims priority to two cases, both of which were filed after all priority cases of the present case. Therefore, Lindsay is not eligible as prior art. 
Priority date comparison

Priority case 
Filing date 
Lindsay 
62/500900 
05/03/2017
Lindsay 
62/416960 
11/03/2016
Present case 
62/300025 
02/25/2016
Present case 
62/278721 
01/14/2016
Present case 
62/260966 
11/30/2015
Present case 
62/194585 
07/20/2015


Cruz; Cosme (US 20130172807 A1) discloses a percutaneous catheter (¶ [0001], [0012], [0027], catheter 10); including a plurality of openings (¶ [0029], distal portion 12 includes a distal end 16 … spiral 18 includes a plurality of openings 20); 
However, Cruz does not configure the catheter to be placed in a ureter or kidney and at instead configures it to be placed in a peritoneal cavity (¶ [0027], distal portion 12 which, as later explained, will extend into the peritoneal cavity; ¶ [0033], distal portion 12 is directed caudally into the peritoneal cavity). 

Tycast; Frank J. et al. (US 20140148648 A1) describes an implantable catheter configured to drain a patient’s kidney (¶ [0002], [0069], [0072], medical device has a continuous hollow tube 16 for spanning the distance between an exterior surface of a patient's suprapubic region 8 and the patient's urinary bladder 10); including an opening (¶ [0072], open distal end 14).
However, Tycast lacks a radially outward facing portion that inhibits tissue from contacting drainage ports, and at most discloses a single opening at the distal end (¶ [0072], open distal end 14).

All references cited on the IDS filed 19 April 2021 have been considered. 
Humphreys; Mitchell R. et al. (US 20080243091 A1) describes an endoscopic renal protective technique (¶ [0004], [0005]), including a catheter having a plurality of openings and configured to be placed in a ureter or kidney (¶ [0034], the perfusate may be a perfluorocarbon emulsion, Oxygent™ (Alliance Pharmaceutical Corp), delivered through a 2.3 French catheter; Figs. 1C and 1D show a catheter tip with a plurality of 
Humphreys does not appear to withdraw fluid into the catheter through the catheter, and instead infuses it from a fluid source. At most, Humphreys describes a pump for conveying perfusion fluid within an external fluid supply (¶ [0036], after the holding chamber the material would transfers through a delivery pump that may relay the perfusate to the renal collecting system in a pulsed, constant or variable manor).
Teague; James A. et al. (US 6569150 B2) discloses a drainage stent or catheter (col. 1, lines 9-10; col. 4, lines 34-40; cols. 5-6, lines 66-9, medical device 10; col. 7, lines 25-32, FIG. 5, another embodiment of a medical device 10A), comprising a ureteral catheter (col. 7, lines 25-32, the device 10A is suitable for use as a ureteral stent), wherein the catheter has drainage ports on a radially inward facing portion (col. 7, lines 50-55, Fig. 2A, a plurality of drain holes 30A may be disposed along the elongated member 12A and/or the retention structures 32 and 34 to permit drainage of fluid into the lumen). However, Teague lacks a negative pressure source, and instead provides only a passive drainage device (col. 8, lines 19-27, FIGS. 7A-B. A plurality of drain holes 30B may be disposed along the elongated member 12B of the device 10B to permit drainage of fluid into the lumen). Teague is silent whether the ports inhibit tissue from contacting the drainage ports on the radially inwardly facing portion, and does not design the catheter to be used in combination with a negative pressure source. 



All references cited on the IDS filed 11 March 2021 have been considered. 
Foley; Adam J. et al. (US 10449329 B2), Foley; Adam J et al. (WO 2014062225 A1) and Tanghoj; Allan et al. (US 20100204682 A1) are each configured exclusively for placement in a patient’s bladder, and do not include a retention portion capable of being placed in a kidney or ureter. 

Roemer; Frederick D. (US 4957479 A) discloses a retention portion configured to be placed in a patient’s kidney (Fig. 2, the stent 20 assumes a pre-determined retentive curved shape 21 at each of the ends 23 and 24). However, Roemer shows that apertures 22 extend around all sides of the coiled shape, and not exclusively around the inner surface (Figs. 1-5). 

Applicant’s arguments filed 08 November 2020 regarding Ikeguchi, Edward F. (US 20030060806 A1), Norton; William J. et al. (US 4531933 A), Wentling, Angela et al. (US 20040193098 A1) and Womack; Charles E. (US 4425124 A) have been considered and are persuasive. Examiner advances additional reasons for allowance. 
Ikeguchi, the closest art of record, lacks a radially outwardly facing portion of a retention portion that is essentially free or free of drainage ports. Instead, Ikeguchi describes an embodiment with a single port (Fig. 3), and an embodiment with multiple ports that face outwards (Figs. 4-5). 

Also of record, Norton lacks a radially outwardly facing portion that is essentially free or free of drainage ports, and instead calls for distributing ports along the length of a helical coil (col. 2, lines 59-68). 

Another cited reference, Aliski, Peter et al. (US 20050240141 A1), discloses a retention portion (¶ [0028], the kidney curl portion 30 is adapted to be inserted into and reside substantially in the calyx space 101, for example, of the kidney 100). However, Aliski lacks openings on the retention portion and instead shows that it is a solid tube (Figs. 2-3). 

Also cited on an IDS, Landreneau; Michael D. (US 4681564 A) discloses a coiled retention portion with ports (Figs. 10, 13, tube portion 138 has inlet openings 162 formed therein which correspond with the inlet openings 62 previously described). However, Landreneau arranges the ports to face only towards an outer surface and lacks openings that face inwardly (Figs. 10, 13). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Work, Jack et al. (US 20030069534 A1) describes a catheter having a series of ports on an inner surface of a coiled retention portion (¶ [0044], the plurality of openings 26 are located on the inside of the coiled distal end region 22 of the lumen). However, Work does not describe a urinary catheter and instead configures the catheter for other regions of the body (¶ [0040], inter-abdominal, sub-diaphragmatic and sub-hepatic areas). 
Horzewski; Michael et al. (US 5873865 A) discloses a catheter having a coiled portion with ports (Figs. 1-2, plurality of guide holes 114, located on at least the outer arcuate sidewall 112 of the spiral portion 108). However, Horzewski explicitly arranges the guide holes 114, on an outer arcuate sidewall 112, instead of on an inner surface. Horzewski relies on this arrangement to deliver other instruments through the catheter. 
Galloway; Niall T. M. (US 4738667 A) describes a catheter assembly having a coiled shape (Figs. 3A-3B, catheter 10), including an aperture (Figs. 3A-3B, two apertures 20). However, neither of the apertures 20 are arranged on an inwardly facing surface of the coil. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 


The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781